Citation Nr: 0101014	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-01 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. 1151 for residuals of rectal tears as a result of 
VA medical examination.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
March 1974.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran has also claimed entitlement 
to an increased rating for post-traumatic stress disorder 
(PTSD).  Since the RO has not yet addressed that issue, it is 
not before the Board at this time.  The issue is referred to 
the RO for appropriate action.


FINDING OF FACT

The evidence does not show that the veteran suffered 
additional disability as a result of hospitalization, medical 
or surgical treatment.


CONCLUSION OF LAW

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability based on examination at a VA 
facility in July 1997 is not established.  38 U.S.C.A. 
§§ 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On VA examination in July 1997 it was reported that the 
veteran had a history of intermittent rectal bleeding which 
he would discuss with his private physician.  Rectal 
examination was to be done by his private physician.

A report from a private physician dated in February 1998 
reveals that he was seen complaining of persistent rectal 
bleeding and anorectal pain for six to seven months.  He 
reported that he had had a rectal examination at a VA clinic 
and was told that he had rectal bleeding at that time.  
Examination revealed a very tender posterior anal fissure.

A report from Plains Regional Medical Center reveals that in 
February 1998 the veteran had a colonoscopy.  He had 
complained of persistent intermittent rectal bleeding for 
eight months with anorectal discomfort.  The prostate was 
normal on digital examination.  The colon was normal.  There 
was a posterior anal fissure.  In late February 1998 the 
veteran had an anal fissurectomy and internal sphincterotomy.  
He reported experiencing pain following the surgery.  By mid 
March he had no pain or bleeding and the surgical site was 
reported to be clear and healing nicely.  

In March 1998 the veteran filed a claim for benefits under 
the provisions of 38 U.S.C. 1151 for residuals of rectal 
tears as a result of VA medical examination.  He stated that 
a rectal examination had been done at a VA facility on July 
23, 1997 and that it resulted in two rectal tears.  

A report from a private physician dated in June 1998 reveals 
that the veteran reported some rectal bleeding and an 
anoscopy revealed an anal fissure at about 5 o'clock.

In a statement received in February 1999 the veteran related 
that he had a rectal examination at a VA facility in July 
1997.  He stated that the examiner pushed her finger in with 
force, twice, in two different directions.  He told her to 
stop because it was hurting too much.  The examiner then 
recommended that the veteran go to his private doctor for a 
rectal examination.  He stated that after that examination he 
continued to experience pain and later in the day he noticed 
rectal bleeding.  

In a statement received in February 1999 the veteran's wife 
reported that she accompanied the veteran to the examination 
of July 1997 and sat behind a curtain while he was examined.  
She heard the veteran tell the doctor to stop because she was 
hurting him.  She related that later in the day the veteran 
was bleeding and in a lot of pain.

The veteran and his wife testified at a hearing before the 
undersigned member of the Board at the RO in Albuquerque, New 
Mexico in June 1999.  The veteran described the VA 
examination in essentially the same way as he had in his 
earlier statement.  He reported that even after the surgery 
on his rectum he had abdominal pain, discomfort on sitting 
and anal leakage.

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).

In determining whether additional disability exists, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination 
during which it is claimed that the disease or injury was 
sustained.  In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it  resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358 (2000).

In this case the veteran claims that he sustained tears in 
his rectum as a result of a digital rectal examination 
performed as part of a physical examination at a VA facility 
in July 1997.  However, the record shows that no such 
examination was performed.  The official report of that 
examination shows that the veteran reported a history of 
rectal bleeding and the examiner advised him to see his 
private physician and did not do a digital rectal 
examination.  The veteran asserts that such an examination 
was done and that it caused him such pain that he asked the 
examiner to stop.  He offers his wife's testimony as 
corroboration, but she only heard the veteran complaining of 
pain.  She was behind a curtain and did not see the alleged 
examination.  Additionally, the Board notes that extensive 
clinical records reporting on the veteran's treatment for 
anal fissures in 1997 reveal that, while he reported that his 
problem began around the time of his July 1997 VA 
examination, those records contain no indication that the 
veteran attributed the cause of his anal fissures to that 
examination.  Moreover, the veteran has presented no medical 
evidence to show that the time of onset of his anal fissure 
symptoms was more than coincidental.  His symptoms are not 
shown to have been caused by any procedure performed during 
that examination.  His own testimony is not sufficient in 
this regard since he is not trained in medicine and is not 
competent to testify as to medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Accordingly, the Board 
finds no basis for granting benefits under the provisions of 
38 U.S.C. 1151 in this case.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C. 1151 for residuals of rectal tears claimed to have 
resulted from VA medical examination in July 1997 is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

